[Cite as State v. Perry, 2012-Ohio-3573.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97696



                                       STATE OF OHIO
                                              PLAINTIFF-APPELLEE

                                               vs.


                                      LARRY C. PERRY
                                              DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-553014

        BEFORE: Kilbane, J., Blackmon, A.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                    August 9, 2012
ATTORNEY FOR APPELLANT

Christopher R. Fortunato
13363 Madison Avenue
Lakewood, Ohio 44107

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
Marcus A. Henry
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Defendant-appellant, Larry C. Perry, appeals from the order of the trial

court that entered judgment against him in the amount of the costs of the prosecution in

connection with CR-553014. For the reasons set forth below, we affirm.

       {¶2} On August 8, 2011, defendant was indicted for felonious assault,

kidnapping, and disrupting public service, in connection with an attack on Arlene Clipps

(“Clipps”). The matter proceeded to a jury trial on November 15, 2011. The jury

subsequently convicted defendant of assault, as a lesser included offense of felonious

assault, and acquitted him of the remaining charges.          At the November 21, 2011

sentencing hearing, the trial court advised him that the penalty for the offense is up to six

months imprisonment, and a fine of up to $1,000. Defendant’s counsel informed the

court that defendant’s sole income is $563 per month from Social Security, and that

defendant’s monthly rent is $430. The court also heard from Clipps who urged the court

to incarcerate defendant. The court then stated:

       Defendant will be sentenced to six months in county jail, receive credit of
       104 days; execution of that sentence will be suspended, he’ll be placed on
       12 months of probation. He’ll be under basic supervision, he will do 80
       hours of Court Community Work Service, have random drug tests, arrest on
       positive or too dilute, enter and complete an intensive outpatient drug
       treatment program, attend * * * an anger management program [and have]
       no contact with the victim.
       Now, in order to pay costs and fees, if you fail to do so, then the Court can

       order you to do up to an additional 40 hours of Court Community Work

       Service per month at the current rate of $7 per hour. For every hour that he

       completes, the outstanding balance will be reduced and he has to do this

       until such time as the order is paid off or brought back into compliance.

       {¶3} The court also “entered judgment against the defendant in an amount equal

to the costs of this prosecution” and appointed counsel for appeal.

       {¶4} Defendant now appeals, assigning the following error for our review:

       The trial court abused its discretion when it failed to waive court costs
       against the Appellant upon a showing of indigence.

       {¶5} In his assignment of error, defendant asserts that the trial court abused its

discretion in refusing to waive the costs of this matter, which total $1,601.20, in light of

the evidence that defendant is indigent and his only source of income is Social Security.

       {¶6} R.C. 2947.23(A)(1) governs the imposition of court costs and provides in

pertinent part:

       In all criminal cases * * * the judge * * * shall include in the sentence the
       costs of prosecution * * * and render a judgment against the defendant for
       such costs.

       {¶7} “R.C. 2947.23 does not prohibit a court from assessing costs against an

indigent defendant; rather it requires a court to assess costs against all convicted

defendants.” State v. White, 103 Ohio St.3d 580, 2004-Ohio-5989, 817 N.E.2d 393, ¶ 8.

In that case, the Ohio Supreme Court held that “a trial court may assess court costs

against an indigent defendant convicted of a felony as part of the sentence.” Id. at
paragraph one of the syllabus. Therefore, a “defendant’s financial status is irrelevant to

the imposition of court costs.” State v. Clevenger, 114 Ohio St.3d 258, 2007-Ohio-4006,

871 N.E.2d 589, ¶ 3.

      {¶8} We note that Social Security funds are not subject to garnishment. R.C.

2329.66(A)(10); Blanton v. Clark, 5th Dist. No. 99CA70, 2002-Ohio-2456.

      {¶9} Pursuant to R.C. 2947.23(A)(1), however, at the time the trial court imposes

sentence, the court “shall” notify the defendant that if he fails to pay, or make timely

payments against, the judgment of court costs rendered against him, the court “may order

the defendant to perform community service * * *.” The Ohio Supreme Court has held

that “a trial court may properly order community service as a means of payment [of court

costs] in accordance with R.C. 2947.23(A)(1)(a) and (b).” See also Clevenger at ¶ 10.

See also State v. Cardamone, 8th Dist. No. 94405, 2011-Ohio-818.

      {¶10} Further, court costs may be waived in the discretion of the court if the court

first determines that the defendant is indigent. White at ¶ 14. It is also possible that,

during the collection process, the clerk of courts may waive the collection of court costs

for indigent defendants. Id. (noting that R.C. 2929.14 was silent as to the collection of

costs from indigent defendants).

      {¶11} The “indigent defendant must move a trial court to waive payment of costs

at the time of sentencing. If the defendant makes such a motion, then the issue is

preserved for appeal and will be reviewed under an abuse-of-discretion standard.
Otherwise, the issue is waived and costs are res judicata.” State v. Threatt, 108 Ohio

St.3d 277, 2006-Ohio-905, 843 N.E.2d 164, ¶ 23.

       {¶12} In this matter, we find no abuse of discretion. Although the defendant

advised the trial court that his sole income is $563 per month from Social Security, and

that defendant’s monthly rent is $430, his financial status is irrelevant to the imposition of

court costs. Clevenger at ¶ 10. The trial court was not precluded from ordering the

payment of costs, and properly informed defendant of the statutory option of paying costs

through community work service in accordance with R.C. 2947.23(A)(1). See State v.

Hornacky, 8th Dist. No. 95631, 2011-Ohio-5821.

       {¶13} The assignment of error is without merit.

       {¶14} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.




       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE
PATRICIA A. BLACKMON, A.J., and
EILEEN A. GALLAGHER, J., CONCUR